DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes: currently, NO limitation invokes interpretation under § 112(f).

Claim Objections
Claim(s) 1, 15, and 17-20 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 1 and 15, the term ‘each segment of time’ should be amended to recite ‘each segment of the segments of time’. 
In claim(s) 19, the term ‘patent’ should be amended to recite ‘patient’. 
In claim(s) 18, the preamble reciting ‘The non-transitory computer readable storage media of 17’ should be amended to recite ‘The non-transitory computer readable storage media of claim 17’.  A similar correction should be made mutatis mutandis for claim(s) 19-20. 
In claim(s) 20, the term ‘predict’ should be amended to recite ‘predicting’. 
In claim(s) 20, the term ‘each output class’ should be amended to recite ‘each output class of the output classes’. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim(s) 17, the final limitation recites ‘the patient support apparatus’ which lacks antecedent basis and where the immediately preceding limitation recites ‘a bed exit prediction model’.  It is not clear in the context of claim(s) 17 what ‘the patient support apparatus’ refers to.  Examiner suggests amending the limitation to recite 
‘predict patient exit from a patient bed using the model’ and interprets the claim(s) as such. 
Claim(s) 18-20 is/are rejected due to its/their dependence on claim 17. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim(s) 1 recites 
1. An exit prediction system, comprising:
at least one processor;
and a memory storing instructions which, when executed by the at least one processor, cause the system to:
receive movement data;
divide the movement data into segments of time;
extract features from each segment of time;
determine a pattern of movement from the extracted features;
and predict a patient exit from a patient support apparatus based on the determined pattern of movement. 

The recitation of a system which receives movement data, segments the data, determines a pattern from extracted features, and predicts a patient exit encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering and output) (2019 Patent Eligibility Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)) and otherwise nominal and generic computer elements (memory, processor).  For example, ‘dividing’ data into segments, ‘extracting’ features, ‘determining’ a pattern, and then ‘predicting’ a patient exit encompasses a clinician observing patient telemetry data of a patient in their bed, (mentally) dividing, extracting, and determining a pattern of said data, and then (mentally) predicting that a patient will exit their bed. If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under step 2A prong one of the Mayo framework as set forth in the 2019 PEG.
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering via a generic ‘receiving’ of data — without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of output/alerting/display).  Independent claim(s) 11 and 17 encounter the same issues as claim(s) 1 mutatis mutandis.  Dependent claim(s) 2-3, 10, 12-13, and 18-19 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary activity which is not adequately tied to a particular application — the providing of alerts being mere extrasolutionary activity of post-abstract output recited at a high level of generality (i.e., insufficient integration into a machine or use under 2019 PEG p. 55).  Dependent claim(s) 4-9, 14-16, and 20 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Accordingly, claim(s) 1-20 are not integrated into a practical application under step 2A prong two of the Mayo framework.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering and the nominal provision of alerts) and generic computing elements cannot amount to significantly more than an abstract idea.   For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering and output (i.e., alerts), MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more:
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 
The additional elements of ‘receiving’ data, ‘generating’ alerts, and otherwise nominal computer components, as presently limited, cannot provide an inventive concept.  The claim(s) are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 11, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (Research Publication: In-Bed Mobility Monitoring Using Pressure Sensors).
Examiner notes: for brevity, economy, and clarity of reading, independent claims, and select of the dependent claims, are addressed jointly herein when instances of limitations with verbatim or near-verbatim similarity are recited in the body of differently numbered claims.

For claim(s) 1, Bennett teaches An exit prediction system, [entire disclosure – see at least abstract] comprising:
at least one processor; [computer of Fig. 2 per p. 2111 onto p. 2112]
and a memory storing instructions which, when executed by the at least one processor, cause the system to:
receive movement data; [video and pressure mat measurements in p. 2112]
divide the movement data into segments of time; [data analysis of pp. 2112-2113 including scoring at points in time as in p. 2112 first paragraph under section D.; time periods of p. 2113 also constitute(s), under BRI, a form of dividing the data into segments of time]
extract features from each segment of time; [feature extraction as in p. 2112 r. col. onto p. 2113 l. col.; also in detail on p. 2115 r. col.]
determine a pattern of movement from the extracted features; [state transition identifications throughout pp. 2115-2116 constitute(s), under BRI, a form of ‘pattern’ determination of movement from features of data (i.e., postures being features as are the pressure patterns detailed throughout pp. 2112-2116)]
and predict a patient exit from a patient support apparatus based on the determined pattern of movement. [sit-to-stand distinguished from lie-to-lie and lie-to-sit transitions as in end of p. 2116 onto p. 2118 to determine a bed exit (sit-to-stand) as opposed to movement upon a bed (lie-to-lie, lie-to-sit)] 

For claim(s) 11 and 17, Bennett teaches a method and computer medium for predicting patient exit from a patient support apparatus, the method comprising:
receiving motion profiles; [experimental procedure of p. 2112]
pre-categorizing the motion profiles as non-exit motion or exit motion; [i.e., motions including standing from bed as in Figs. 3-4 thereby constitute(s), under BRI, a form of ‘pre-categorizing’ – e.g., via training as in p. 2116 section A. Algorithm Set 1 Part 1]
extracting features from the pre-categorized motion profiles; [feature extraction as in p. 2112 r. col. onto p. 2113 l. col.; also in detail on p. 2115 r. col. – applied iteratively to excluded data as in p. 2116 section A]
generating a bed exit prediction model using the extracted features; [creation of algorithms 1-2 (algorithm 2 utilizing results of algorithm 1) as in pp. 2115-2118]
and predicting patient exit from the patient support apparatus using the model. [prediction of sit-to-stand (i.e., patient exit) in overall classification of movements is a prediction of patient exit as in p. 2115]

For claim(s) 4 and 14, Bennett teaches the pattern of movement is evaluated by a bed exit prediction model built by machine learning, deep learning, or artificial intelligence. [SVM (machine learning) per p. 2113 r. col.]

For claim(s) 5, Bennet teaches The system of claim 4, wherein the bed exit prediction model is built using motion profiles that are pre-categorized as non-exit motions or exit motions. [trained with deliberate exiting posture trial runs per p. 2112 and p. 2116 l. col.] 

For claim(s) 6, Bennet teaches The system of claim 5, wherein the bed exit prediction model is calibrated based on multiple speed classifiers for various patient speeds. [unstable slow movement and then healthy movement (multiple speeds) per p. 2112 l. col. which constitute(s), under BRI, a form of ‘multiple speed classifiers’ (i.e., classifying the data produced therefrom)]. 

For claim(s) 7, Bennet teaches The system of claim 1, wherein the extracted features from each segment of time include a percentage change [percentage active sensors per p. 2113 l. col. constitute(s), under BRI, a form of ‘percentage change in load’] in load detected by load cells in the patient support apparatus. [photodiode force-responsive sensors per p. 2111 Instrumentation section constitute(s), under BRI, a form of ‘load cells’]

For claim(s) 8, Bennet teaches The system of claim 7, wherein the memory stores further instructions which, when executed by the at least one processor, cause the system to:
assign output classes to each segment of time, each output class indicating a decision corresponding to an exit motion type or a non-exit motion type. [sit-to-stand is an exit motion of pp. 2116-2118 where other motions (lie-to-lie, lie-to-sit) are non-exit motions (i.e., before the act of standing being specifically exiting)]

For claim(s) 9, Bennet teaches The system of claim 8, wherein the memory stores further instructions which, when executed by the at least one processor, cause the system to:
classify the pattern of movement as a non-exit pattern of movement or an exit pattern of movement based on the output classes over time. [sit-to-stand is an exit motion of pp. 2116-2118 where other motions (lie-to-lie, lie-to-sit) are non-exit motions (i.e., before the act of standing being specifically exiting)]
 
For claim(s) 15, Bennet teaches The method of claim 14, wherein the patterns are identified by dividing the pre- categorized motion profiles into segments of time, and analyzing a row of features for each segment of time. [vectors of p. 2115 constitute(s), under BRI, a form of ‘analyzing a row of features’ for each data set / interval] 

For claim(s) 16, Bennet teaches The method of claim 15, wherein predicting the patient exit from the patient support apparatus incudes assigning output classes to segments of time within a motion profile detected from the patient support apparatus, each output class indicating a decision corresponding to an exit motion type or a non-exit motion type. [sit-to-stand is an exit motion of pp. 2116-2118 where other motions (lie-to-lie, lie-to-sit) are non-exit motions (i.e., before the act of standing being specifically exiting)]

For claim(s) 20, Bennet teaches The non-transitory computer readable storage media of 17, wherein predict the patient exit from the patient support apparatus incudes assigning output classes to segments of time within a motion profile detected from the patient support apparatus, each output class indicating a decision corresponding to an exit motion type or a non-exit motion type. [sit-to-stand is an exit motion of pp. 2116-2118 where other motions (lie-to-lie, lie-to-sit) are non-exit motions (i.e., before the act of standing being specifically exiting)]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 10, 12-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Rodgers (US 20070132597 A1).
For claim(s) 2-3, 12-13, and 18-19  Bennett fails to teach the system generating low, moderate, or high alerts based on the predicted exit, the alerts customizable based on factors related to fall and injury likelihood.  However, consider that the Bennett reference does generally teach in its abstract and first and last pages (p. 2110 and p. 2119) that the system of Bennett would be useful to aid in the monitoring of elderly patients. 
Rodgers teaches an exit prediction system [abstract] where the system generates alarms (alerts) at different levels (i.e., a form of low, moderate, or high — where any level different from another for an alarm is necessarily lower or higher in rank/priority) [alarm level adjustment is/are central inventive feature(s) detailed throughout the majority (if not the entirety) of the disclosure of Rodgers – see esp. ¶¶133-142]; the alarms (alerts) being customizable based on factors related to patient fall and injury likelihood when exiting a patient support apparatus unattended [customization and personalization of actionable events (i.e., alerting events) from patient profiles (i.e., factors ‘related to fall and injury likelihood’ in ¶60, ¶148] — including with the use of AI modeling [¶59]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system of Bennett to incorporate the customizable alert generation of Rodgers (i.e., as part of the classifying software of Bennett) in order to aid elderly patients with more personalized care, safety, and security.  As motivated by Rodgers ¶60, Bennet pp. 2110 and 2119. 

For claim(s) 10, Rodgers further teaches (as in the motivated combination of claim(s) 2-3) the system is part of a centralized caregiver call system that generates alerts based on the predicted patient exit.  [¶65; Fig. 1]. As motivated in claim(s) 2-3.

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791